FILED
                            NOT FOR PUBLICATION                             MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50137

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00420-ABC

  v.
                                                 MEMORANDUM*
MICHAEL JOSEPH BORJA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Michael Joseph Borja appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Borja’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided Borja the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                  13-50137